HAWKINS, Judge.
Conviction is for possessing intoxicating liquor for the purpose of sale; punishment assessed at one year in the penitentiary.
The law (Pen.Code 1925, art. 666 et seq., as amended) under which prosecution was had was repealed by the act of the Legislature in November, ’ 1935 (Vernon’s Ann.P.C. art. 666 — 49), and said repealing statute contains no saving clause for further prosecution or punishment of persons whose cases had not been finally disposed of at the time said act became effective. See Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481.
The judgment is reversed, and the prosecution ordered dismissed. '